DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from Provisional Application 62874171, filed 07/15/2019.
Status of Claims
	Claims 1-10,12-18 and 20 are pending.
Specification
The objection to the abstract has been withdrawn in view of the applicant’s amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10,12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The requirement for the partition and graft windows configured to retain flowable bone graft is not enabled by the original disclosure. The partition and windows are considered to be the openings between the body halves and within the outer surface of the implant. It is unclear how an opening can be configured to retain a flowable material. Surrounding structures may be able to retain the flowable material but the window or opening do not have this ability. Additionally the applicant’s original disclosure states that the windows can extend all the way through the implant and “may be any shape or size”. Therefore there is no specific disclosure as to what structure of and how the partition and windows can retain the flowable material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Field et (Field) US 10,208,788 B2.
Field discloses the same invention being an implant 100 comprising an expandable body 110 comprising a rear end with a opening 181/182, a front with a curved chamfered surface 101, a top (Figure 1C), a bottom (opposite of Figure 1C), opposing sides (Figure 1D), first and second halves 113/114 that pivot to expand away from each other along a partition in a medial/lateral direction to create a space therein (middle space in Figure 1H) and a partition 184 (Figure 1H), and a pair of spaced apart tool engagement openings 141.  Field further discloses a tool that engages the spaced apart openings (Figures 3A-L) 
In regards to the plurality of graft windows, Field discloses the outer surfaces may comprise a porous outer surface which includes a plurality of small pores which read upon the plurality of graft windows (78:13-17).
In regards to the requirements for the space and partition to retain flowable graft material, beyond the 112 rejection above, these portions of Field are surrounded by sturdy implant walls/structures which enable retention of flowable graft material.
In regards to claims 4 and 14, the recitation of using additive manufacturing techniques amounts to a product by process. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the implant of Field is fully capable of being formed from additive manufacturing techniques.  The structure is a simple frame work which lends itself to a standard well known additive manufacturing technique such as 3D printing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Field in view of Wolfe et al (Wolfe) US 2014/0031939 A1.  
	Field discloses the invention substantially as claimed being described above.  However, Field does not disclose the use of a mesh surface to promote ingrowth.
	Wolf teaches the use of modular fusion implants comprising a body with an open central window with a mesh surface (Figure 2) in the same field of endeavor for the purpose of providing and retaining bone ingrowth.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the opposing sides of the body of Field to include central larger openings lined with mesh as taught by Wolf in order to promote and retain faster ingrowth.  

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. The applicant’s arguments with respect to the parallel language are moot in view of the applicant’s amendments on 05/16/2022.  The applicant’s arguments with respect to the plurality of windows are moot in view of the teachings of Fields that the outer surfaces may comprise a porous outer surface.  The applicant’s arguments with respect to the partition are not persuasive.  There are a plurality of portions and structures within the space between the halves which read upon the partition.  For example the walls surrounding cavity 184 in Figure 1H.  The applicant’s arguments with respect to the mesh structure are moot in view of the teachings of Wolfe that the outer surfaces may comprise a central open window with a mesh surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher D. Prone/Primary Examiner, Art Unit 3774